Exhibit 10.1

This AMENDMENT NO. 2, dated as of March 12, 2015 (this “Amendment”), among OCI
BEAUMONT LLC, a Texas limited liability company (the “Borrower”), OCI PARTNERS
LP, a Delaware limited partnership (the “MLP”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors, the
“Administrative Agent”), and BANK OF AMERICA, N.A., as a Lender, amends that
certain Revolving Credit Agreement dated as of April 4, 2014 (as amended by
Amendment No. 1 dated as of June 13, 2014 and as further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), entered into
among the Borrower, the MLP, the institutions from time to time party thereto as
Lenders (the “Lenders”), the Administrative Agent and the other agents and
arrangers named therein. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 13.12(a) of the Credit Agreement, the Credit
Agreement and any other Credit Document may be amended, supplemented or modified
with the consent of the Credit Parties and the Required Lenders;

WHEREAS, the Credit Parties, the Administrative Agent and Bank of America, N.A.,
as Lender (the “Consenting Lender”) desire to the amend the Credit Agreement on
the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. Effective as of the Amendment
No. 2 Effective Date (as defined below), the Credit Agreement is hereby amended
as follows:

(a) The definition of “Clean-up Date” in Section 1.01 is hereby amended and
restated as follows:

““Clean-up Date” shall mean the last Business Day of each June and December in
each fiscal year of the Borrower, commencing June 30, 2016 in the event the
Revolving Loan Maturity Date is extended pursuant to Section 2.14.”

(b) The definition of “Responsible Officer” in Section 1.01 is hereby amended by
inserting the following words after “Administrative Agent” at the end of such
definition:

“, or any other officer or employee of the applicable Credit Party designated in
or pursuant to an agreement between the applicable Credit Party and the
Administrative Agent”

(c) The definition of “Revolving Loan Maturity Date” in Section 1.01 is hereby
amended and restated as follows:

““Revolving Loan Maturity Date” shall mean March 12, 2016, subject to extension
thereof pursuant to Section 2.14.”

(d) Section 2.03 is hereby amended by inserting the following language after the
term “Exhibit A-1” in the second sentence of such section:

“or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), in each case”



--------------------------------------------------------------------------------

(e) Section 2.06 is hereby amended by inserting the following language after the
term “Exhibit A-2” in the second sentence of such section:

“or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), in each case”

(f) Section 5.04 is hereby amended by adding the following clause “(e)” after
clause “(d)”:

“(e) Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of the Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans (including any Loans already
outstanding) as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”

(g) Section 10.11(a) is hereby amended and restated in its entirety as follows:

(a) The Borrower will not permit the Consolidated Senior Secured Net Leverage
Ratio on the last day of any fiscal quarter in the table below to exceed the
ratio set forth opposite such period in the table below:

 

Fiscal Quarter

   Maximum Consolidated Senior
Secured Net Leverage Ratio

March 31, 2015

   2.25:1.00

June 30, 2015

   2.50:1.00

September 30, 2015

   2.50:1.00

December 31, 2015

   2.25:1.00 January 31, 2016 and each fiscal quarter ending thereafter   
1.75:1.00

(h) Section 13.18 is hereby amended and restated in its entirety as follows:

“13.18 Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation any
Assignment and Assumption Agreement, amendments or other modifications, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.”

 

-2-



--------------------------------------------------------------------------------

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 2 Effective
Date”, which date is March 12, 2015) when each of the following conditions shall
have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by (A) the Borrower, (B) the MLP, (C) the Consenting
Lender and (D) the Administrative Agent.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion from Latham & Watkins LLP, special New York counsel to the
Credit Parties, dated as of the Amendment No. 2 Effective Date and addressed to
the Administrative Agent and the Consenting Lender, in form and substance
reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received (i) certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Credit Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Credit Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and (ii) a certificate, dated as of the Amendment
No. 2 Effective Date, signed by a Responsible Officer of the Borrower,
confirming satisfaction of the conditions set forth in Sections 2(e) and (f) of
this Amendment.

(d) Payment of all reasonable fees and expenses due to the Administrative Agent
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Arranger”) (as
agreed to in writing between the Administrative Agent and/or the Arranger and
the Borrower).

(e) The representations and warranties of the Borrower and each other Credit
Party contained in Section 8 of the Credit Agreement or any other Credit
Document shall be true and correct in all material respects (and in all respects
if any such representation or warranty is already qualified by materiality) on
and as of the Amendment No. 2 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.

(f) No Default or Event of Default exists, or would result from the
effectiveness of this Amendment.

(g) The Administrative Agent shall have received from the Borrower a consent fee
payable for the account of the Consenting Lender, in an amount equal to 0.25% of
the aggregate principal amount of Commitments held by the Consenting Lender as
of the Amendment No. 2 Effective Date.

(h) With respect to any parcel of improved Mortgaged Property, a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each applicable
Credit Party) together with a copy of, or a certificate as to coverage under,
and a declaration page relating to, the insurance policies required by
Section 9.03 of the Credit Agreement (including, without limitation, flood
insurance policies) and the applicable provisions of the Security Documents,
each of which (i) shall be endorsed or otherwise amended to include a “standard”

 

-3-



--------------------------------------------------------------------------------

or “New York” lender’s loss payee or mortgagee endorsement (as applicable),
(ii) shall name the Collateral Agent, on behalf of the Guaranteed Creditors, as
additional insured, (iii) in the case of flood insurance, shall (a) identify the
addresses of each property located in a special flood hazard, (b) indicate the
applicable flood zone designation, the flood insurance coverage for buildings
and contents and the deductible relating thereto and (c) provide that the
insurer will give the Collateral Agent 45 days’ written notice of cancellation
or non-renewal if permitted by applicable law and (iv) shall be otherwise in
form and substance satisfactory to the Administrative Agent; provided that the
Administrative Agent acknowledges that the requirements of this clause (i) were
satisfied on March 12, 2015.

SECTION 3. Post-Closing Actions. Within 30 days after the Amendment No. 2
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrower will take, or shall cause the applicable Credit
Party to take any actions deemed reasonably advisable by the Administrative
Agent or Collateral Agent due to this Amendment to preserve or continue the
perfection and priority of liens and security interests granted under the
Mortgage to the Collateral Agent for the benefit of the Guaranteed Creditors
securing the Obligations, including without limitation mortgage amendments,
opinions of counsel and title endorsements, to the extent available.

SECTION 4. Representations and Warranties: On and as of the Amendment No. 2
Effective Date, after giving effect to this Amendment, each Credit Party
represents and warrants as follows:

(a) Each Credit Party (i) is a duly organized and validly existing corporation,
partnership, or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
or limited liability company power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

(b) Each Credit Party has the corporate, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Amendment and has taken all necessary
corporate, partnership or limited liability company action, as the case may be,
to authorize the execution, delivery and performance by it of this Amendment.
Each Credit Party has duly executed and delivered this Amendment, and this
Amendment constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(c) Neither the execution, delivery or performance by any Credit Party of this
Amendment, nor compliance by it with the terms and provisions thereof, (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party pursuant to the terms of, any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other

 

-4-



--------------------------------------------------------------------------------

material agreement, contract or instrument, in each case to which any Credit
Party is a party or by which it or any of its property or assets is bound or to
which it may be subject (except, in the case of preceding clauses (i) and (ii),
other than in the case of any contravention, breach, default and/or conflict,
that would not reasonably be expected, either individually or in the aggregate,
to have a Material Adverse Effect) or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its respective Subsidiaries.

(d) The execution, delivery, performance or effectiveness of this Amendment will
not (i) impair the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority to secure repayment of all of the applicable Obligations, whether
heretofore or hereafter incurred, or (ii) require that any new filings be made
or other action taken to perfect or to maintain the perfection of such Liens.

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Amendment No. 2 Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Credit Documents to the Credit Agreement (including, without limitation, by
means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement as amended hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument. This Amendment shall constitute a Credit Document.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

SECTION 7. Acknowledgement and Affirmation. Each Credit Party party hereto
hereby expressly acknowledges, (i) all of its obligations under the MLP
Guaranty, the Subsidiaries Guaranty, the Security Agreement and the other
Security Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) its grant of security interests
pursuant to the Security Agreement and the other Security Documents are
reaffirmed and remain in full force and effect after giving effect to this
Amendment, (iii) the Obligations include, among other things and without
limitation, the due and punctual payment of the principal of, interest on, and
premium (if any) on, the Loans and (iv) except as expressly set forth herein,
the execution of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or Lenders, constitute a waiver of
any provision of any of the Credit Documents or serve to effect a novation of
the Obligations.

SECTION 8. Tax Matters. Solely for purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of the Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans (including any Loans
already outstanding) as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

-5-



--------------------------------------------------------------------------------

SECTION 9. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE
CREDIT AGREEMENT OR THE SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Headings Descriptive. The headings of the several Sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.

[SIGNATURE PAGES FOLLOW]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

OCI BEAUMONT LLC By:

/s/ Frank Bakker

Name: Frank Bakker Title: President OCI PARTNERS LP By:

/s/ Frank Bakker

Name: Frank Bakker Title: President

[Amendment No. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

/s/ Darren Bielawski

Name: Darren Bielawski Title: Vice President

BANK OF AMERICA, N.A.,

as Lender

By:

/s/ Darren Bielawski

Name: Darren Bielawski Title: Vice President

[Amendment No. 2]